Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of October 8,
2009, by and among Spencer Capital Management, LLC, Spencer Capital Partners,
LLC, Value Fund Advisors, LLC, Boston Avenue Capital, LLC, Yorktown Avenue
Capital, LLC and Spencer Capital Opportunity Fund, LP, Charles M. Gillman,
Michael J. McConnell and Kenneth H. Shubin Stein (collectively “Value Investors
for Change”), and MRV Communications, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 


A.            THE COMPANY’S 2009 ANNUAL MEETING (THE “2009 ANNUAL MEETING”) IS
SCHEDULED TO BE HELD ON NOVEMBER 11, 2009.


 


B.            BOSTON AVENUE CAPITAL, LLC AND SPENCER CAPITAL OPPORTUNITY FUND,
LP BENEFICIALLY OWN IN THE AGGREGATE 1,937,860 (THE “DISSIDENT SHARES”) OF THE
COMPANY’S COMMON STOCK, PAR VALUE $0.0017 PER SHARE (“SHARES”) AND HAVE,
TOGETHER WITH THE OTHER MEMBERS OF VALUE INVESTORS FOR CHANGE AND FIVE
ADDITIONAL DIRECTOR NOMINEES, FILED A DEFINITIVE PROXY STATEMENT WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) ON OCTOBER 7, 2009 TO NOMINATE
EIGHT DIRECTORS AT THE 2009 ANNUAL MEETING (THE “DISSIDENT PROXY STATEMENT”).


 


C.            VALUE INVESTORS FOR CHANGE AND THE COMPANY (EACH A “PARTY,” AND
COLLECTIVELY, THE “PARTIES”) HERETO AGREE THAT IT IS IN THE BEST INTERESTS OF
ALL STOCKHOLDERS OF THE COMPANY TO COME TO AN AMICABLE AGREEMENT WITH RESPECT TO
THE 2009 ANNUAL MEETING.


 

NOW THEREFORE, the parties hereby agree as follows:

 


1.                  THE COMPANY AGREES, AND REPRESENTS AND WARRANTS THAT THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) HAS AGREED, THAT CHARLES M.
GILLMAN, MICHAEL J. MCCONNELL AND KENNETH H. SHUBIN STEIN (THE “DESIGNATED
DIRECTORS”) WILL BE NOMINATED AS DIRECTORS OF THE COMPANY, TOGETHER WITH BARUCH
FISCHER, JOAN HERMAN, MICHAEL KEANE, NOAM LOTAN, SHLOMO MARGALIT, IGAL
SHIDLOVSKY AND PHILIPPE TARTAVULL (COLLECTIVELY, THE “2009 NOMINEES”), FOR
ELECTION AT THE 2009 ANNUAL MEETING.  THE COMPANY SHALL USE ALL REASONABLE BEST
EFFORTS TO ENSURE THAT THE DESIGNATED DIRECTORS ARE ELECTED AT THE 2009 ANNUAL
MEETING, INCLUDING, WITHOUT LIMITATION, RECOMMENDING THAT THE COMPANY’S
STOCKHOLDERS VOTE IN FAVOR OF THE ELECTION OF THE DESIGNATED DIRECTORS AND
CAUSING ALL PROXIES RECEIVED BY THE COMPANY TO BE VOTED IN FAVOR OF THE
DESIGNATED DIRECTORS, UNLESS THE PROXY PROVIDES OTHERWISE.  THE COMPANY FURTHER
AGREES, AND REPRESENTS AND WARRANTS THAT THE BOARD HAS AGREED, THAT NO LATER
THAN 30 CALENDAR DAYS FOLLOWING THE 2009 ANNUAL MEETING, THE BOARD WILL SELECT
FROM AMONGST JOAN HERMAN, MICHAEL KEANE, PHILIPPE TARTAVULL AND THE DESIGNATED
DIRECTORS (THE “NEW INDEPENDENT DIRECTORS”), THE CHAIRMAN OF THE BOARD.


 


2.                  IF FOR ANY REASON, ANY OF THE 2009 NOMINEES ARE NOT ELECTED
AT THE 2009 ANNUAL MEETING, THE PARTIES AGREE, AND THE COMPANY REPRESENTS AND
WARRANTS THAT THE BOARD HAS AGREED, THAT FOLLOWING THE 2009 ANNUAL MEETING, THE
BOARD WILL BE RECONSTITUTED, TO THE EXTENT PERMITTED BY LAW TO INCLUDE ONLY THE
2009 NOMINEES, WHICH SHALL BE EFFECTED, TO THE EXTENT NECESSARY, BY THE
RESIGNATION OF ANY DIRECTORS WHO HOLD OVER IN OFFICE UNDER DELAWARE LAW WHO ARE
NOT 2009 NOMINEES AND THE APPOINTMENT OF ANY 2009 NOMINEES WHO WERE NOT ELECTED
AT THE 2009 ANNUAL MEETING.  IF ADDITIONAL PERSONS WHO ARE NOT 2009 NOMINEES ARE
ELECTED AT THE 2009 ANNUAL MEETING, THE PARTIES AGREE TO RENEGOTIATE THIS

 

--------------------------------------------------------------------------------



 


AGREEMENT IN GOOD FAITH, INCLUDING SECTIONS 5, 6 AND 7 HEREOF, TO EFFECTUATE THE
INTENT OF THIS AGREEMENT.  IF, DURING THE PERIOD OF TIME BEGINNING ON THE 2009
ANNUAL MEETING DATE AND RUNNING TO THE 2010 ANNUAL MEETING, ANY OR ALL OF THE
DESIGNATED DIRECTORS (I) RESIGN OR ARE OTHERWISE UNABLE OR UNWILLING TO SERVE AS
A DIRECTOR OF THE COMPANY OR (II) ARE REMOVED IN ACCORDANCE WITH THE COMPANY’S
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OR BYLAWS (EACH AS MAY BE
SUBSEQUENTLY AMENDED AND RESTATED), VALUE INVESTORS FOR CHANGE SHALL BE ENTITLED
TO NOMINATE AN INDIVIDUAL OR INDIVIDUALS REASONABLY DEEMED TO BE QUALIFIED BY
THE BOARD (AFTER TAKING INTO CONSIDERATION THE COMPANY’S CRITERIA FOR THE
SELECTION OF DIRECTORS, BUT IN NO EVENT MAY THE COMPANY VETO MORE THAN TWO
RECOMMENDATIONS FROM THE FIVE REMAINING DIRECTOR NOMINEES FROM THE DISSIDENT
PROXY STATEMENT) TO SERVE ON THE BOARD IN HIS OR THEIR PLACE (EACH, A
“REPLACEMENT NOMINEE”) AND THE BOARD SHALL PROMPTLY APPOINT EACH REPLACEMENT
NOMINEE TO THE BOARD TO SERVE FOR THE REMAINDER OF THE APPLICABLE TERM.  SUCH
REPLACEMENT NOMINEE WILL BE CONSIDERED A DESIGNATED DIRECTOR FOR PURPOSES OF
THIS AGREEMENT.


 


3.                  THE COMPANY REPRESENTS AND WARRANTS THAT IT HAS RECEIVED THE
IRREVOCABLE RESIGNATIONS OF HAROLD FURCHTGOTT-ROTH, GUENTER JAENSCH AND DANIEL
TSUI, EFFECTIVE IMMEDIATELY PRIOR TO THE 2009 ANNUAL MEETING.  THE COMPANY
AGREES, AND REPRESENTS AND WARRANTS THAT THE BOARD HAS AGREED, THAT IF ANY OF
THE DESIGNATED DIRECTORS BECOME UNABLE TO SERVE PRIOR TO THE 2009 ANNUAL
MEETING, VALUE INVESTORS FOR CHANGE SHALL BE ENTITLED TO DESIGNATE AN INDIVIDUAL
REASONABLY DEEMED TO BE QUALIFIED BY THE BOARD (AFTER TAKING INTO CONSIDERATION
THE COMPANY’S CRITERIA FOR THE SELECTION OF DIRECTORS, BUT IN NO EVENT MAY THE
COMPANY VETO MORE THAN TWO RECOMMENDATIONS FROM THE FIVE REMAINING DIRECTOR
NOMINEES FROM THE DISSIDENT PROXY STATEMENT) THAT THE BOARD WILL THEN NOMINATE
FOR ELECTION OR ELECT TO FILL SUCH VACANCY.


 


4.                  FOLLOWING (I) THE BOARD’S NOMINATION OF THE DESIGNATED
DIRECTORS TO THE BOARD NO LATER THAN (5) DAYS FOLLOWING THE DATE OF THIS
AGREEMENT, (II) THE FILING BY THE COMPANY OF ITS ANNUAL REPORT ON FORM 10-K FOR
THE YEAR ENDED DECEMBER 31, 2008 AND (III) THE PAYMENT OF THE FEES SPECIFIED IN
PARAGRAPH 8 OF THIS AGREEMENT, VALUE INVESTORS FOR CHANGE AGREES TO WITHDRAW ITS
NOMINATIONS WITH RESPECT TO THE 2009 ANNUAL MEETING AND NOT TO SOLICIT PROXIES
OR MAKE ANY OTHER PROPOSALS AT THE 2009 ANNUAL MEETING.  THE COMPANY AGREES NOT
TO MAKE ANY OTHER PROPOSALS AT THE 2009 ANNUAL MEETING OTHER THAN THE
RATIFICATION OF THE SELECTION OF THE REGISTERED PUBLIC ACCOUNTING FIRM. VALUE
INVESTORS FOR CHANGE AGREES TO VOTE ALL OF THE DISSIDENT SHARES AT THE 2009
ANNUAL MEETING FOR THE DESIGNATED DIRECTORS AND THE FOREGOING PROPOSAL.  THE
COMPANY REPRESENTS AND WARRANTS THAT THE COMPANY’S OFFICERS AND DIRECTORS HAVE
AGREED TO VOTE ALL OF THEIR SHARES FOR THE DESIGNATED DIRECTORS.


 


5.                  THE COMPANY AGREES, AND REPRESENTS AND WARRANTS THAT THE
BOARD HAS AGREED, THAT MESSRS. GILLMAN AND SHUBIN STEIN WILL BECOME MEMBERS OF
THE AUDIT COMMITTEE OF THE BOARD WHICH WILL BE COMPRISED OF A TOTAL OF FOUR
MEMBERS, MR. SHUBIN STEIN WILL BECOME A MEMBER OF THE NOMINATION AND GOVERNANCE
COMMITTEE OF THE BOARD WHICH WILL BE COMPRISED OF A TOTAL OF THREE MEMBERS, AND
MR. GILLMAN WILL BECOME A MEMBER OF THE COMPENSATION COMMITTEE OF THE BOARD
WHICH WILL BE COMPRISED OF A TOTAL OF THREE MEMBERS.  THE NUMBER OF MEMBERS OF
EACH OF THESE COMMITTEES WILL BE SET AT THE NUMBER SPECIFIED ABOVE UNTIL THE
2011 ANNUAL MEETING UNLESS AT LEAST EIGHT MEMBERS OF THE BOARD APPROVE AN
INCREASE. WITH RESPECT TO THE CHAIRMAN POSITIONS OF THE AUDIT COMMITTEE AND
COMPENSATION COMMITTEE, ONE OF THE NEW INDEPENDENT DIRECTORS WILL BE APPOINTED
AS CHAIRMAN TO EACH OF THESE COMMITTEES AT THE FIRST BOARD MEETING FOLLOWING THE
2009 ANNUAL MEETING.

 

2

--------------------------------------------------------------------------------



 


6.                  IF AT ANY TIME SUBSEQUENT TO THE DATE OF THIS AGREEMENT
UNTIL THE 2011 ANNUAL MEETING, THE BOARD CREATES AN ADDITIONAL COMMITTEE OF THE
BOARD OR A SUBCOMMITTEE OF AN EXISTING COMMITTEE (EACH AN “ADDITIONAL
COMMITTEE”), THE BOARD, OR APPLICABLE COMMITTEE, SHALL APPOINT TO THE ADDITIONAL
COMMITTEE THAT NUMBER OF DESIGNATED DIRECTORS, PROVIDED THAT THERE ARE
DESIGNATED DIRECTORS ON THE BOARD, NECESSARY SUCH THAT THE APPOINTED DESIGNATED
DIRECTORS WILL CONSTITUTE NOT LESS THAN ONE-THIRD OF THE MEMBERS OF THE
ADDITIONAL COMMITTEE.  THE DESIGNATED DIRECTORS SHALL BE ENTITLED TO DETERMINE
WHICH DESIGNATED DIRECTOR(S) SHALL SERVE ON ANY ADDITIONAL COMMITTEE.  PROVIDED
THAT THERE ARE ENOUGH DESIGNATED DIRECTORS ON THE BOARD, THE PROPORTION OF
DESIGNATED DIRECTORS IN EACH OF THE ADDITIONAL COMMITTEES WILL BE SET AT THE
PROPORTION SPECIFIED ABOVE UNTIL THE 2011 ANNUAL MEETING UNLESS AT LEAST EIGHT
MEMBERS OF THE BOARD APPROVE A DECREASE.  TO THE EXTENT THAT AN EXECUTIVE
COMMITTEE IS IN EXISTENCE AS OF THE DATE OF THIS AGREEMENT, THE COMPANY AGREES,
AND REPRESENTS AND WARRANTS THAT THE BOARD HAS AGREED, THAT MESSRS. GILLMAN AND
SHUBIN STEIN WILL BECOME MEMBERS OF THE EXECUTIVE COMMITTEE OF THE BOARD WHICH
WILL BE COMPRISED OF NO MORE THAN FIVE MEMBERS UNTIL THE 2011 ANNUAL MEETING
UNLESS AT LEAST EIGHT MEMBERS OF THE BOARD APPROVE AN INCREASE.


 


7.                  THE COMPANY AGREES, AND REPRESENTS AND WARRANTS THAT THE
BOARD HAS AGREED, THAT UNTIL THE 2011 ANNUAL MEETING OF THE COMPANY, THE SIZE OF
THE BOARD WILL NOT BE INCREASED BEYOND TEN MEMBERS UNLESS AT LEAST EIGHT MEMBERS
OF THE BOARD APPROVE THE INCREASE.


 


8.                  WITHIN TWO (2) BUSINESS DAYS AFTER THE DATE HEREOF, THE
COMPANY SHALL REIMBURSE SPENCER CAPITAL MANAGEMENT, LLC, ON BEHALF OF VALUE
INVESTORS FOR CHANGE, FOR ITS REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES
INCURRED PRIOR TO THE EXECUTION HEREOF IN CONNECTION WITH THE DELAWARE
LITIGATION CONCERNING THE 2009 ANNUAL MEETING, THE NOMINATIONS, THE NEGOTIATION
OF THIS AGREEMENT, AND WITH REGARDS TO THE DISSIDENT PROXY STATEMENT, (I) THE
PREPARATION AND FILING OF ALL FILINGS REQUIRED BY THE SECURITIES EXCHANGE ACT OF
1934, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, (II) THE PRINTING
EXPENSES OF THE DISSIDENT PROXY STATEMENT AND RELATED MATERIALS, (III) THE
EXPENSES INCURRED BY OKAPI PARTNERS, LLC, THE PROXY SOLICITOR, (IV) THE PUBLIC
RELATIONS COSTS AND (V) THE FEES AND EXPENSES OF DEWEY & LEBOEUF LLP AND
ABRAMS & BAYLISS LLP, UP TO $1,000,000.


 


9.                  THE PARTIES HERETO AGREE TO ISSUE A JOINT PRESS RELEASE IN A
FORM MUTUALLY AGREED TO BY THE PARTIES.  THE PARTIES HERETO AGREE NOT TO SAY
ANYTHING DISPARAGING ABOUT EACH OTHER IN CONNECTION WITH THE MATTERS CONTAINED
HEREIN OR THE NEGOTIATIONS LEADING UP TO THIS AGREEMENT.


 


10.                THE COMPANY AGREES THAT AS PROMPTLY AS PRACTICABLE FOLLOWING
THE DATE HEREOF, THE COMPANY SHALL TAKE ALL STEPS REASONABLY NECESSARY TO AMEND
AND REFILE AS AMENDED WITH THE SEC, THE PROXY STATEMENT ON SCHEDULE 14A FILED BY
THE COMPANY WITH THE SEC ON OCTOBER 2, 2009 (THE “COMPANY PROXY”) TO INCLUDE THE
DESIGNATED DIRECTORS AS “DIRECTOR NOMINEES” (AS USED IN THE COMPANY PROXY)
THEREUNDER.  THE COMPANY AND THE BOARD AGREE THAT THE COMPANY PROXY (AS AMENDED
PURSUANT TO THE TERMS OF THIS AGREEMENT) AND ALL OTHER SOLICITATION MATERIALS TO
BE DELIVERED TO STOCKHOLDERS IN CONNECTION WITH THE 2009 ANNUAL MEETING SHALL BE
PREPARED IN ACCORDANCE WITH, AND IN FURTHERANCE OF, THIS AGREEMENT.  THE COMPANY
WILL PROVIDE VALUE INVESTORS FOR CHANGE WITH COPIES OF ANY

 

3

--------------------------------------------------------------------------------



 


PROXY MATERIALS OR OTHER SOLICITATION MATERIALS TO BE DELIVERED TO STOCKHOLDERS
IN CONNECTION WITH THE 2009 ANNUAL MEETING AT LEAST ONE BUSINESS DAY, IN THE
CASE OF PROXY STATEMENTS, AND AT LEAST ONE BUSINESS DAY, IN THE CASE OF OTHER
SOLICITATION MATERIALS, IN ADVANCE OF FILING SUCH MATERIALS WITH THE SEC OR
DISSEMINATING THE SAME IN ORDER TO PERMIT VALUE INVESTORS FOR CHANGE A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON SUCH MATERIALS.  VALUE INVESTORS
FOR CHANGE WILL PROVIDE, AS PROMPTLY AS REASONABLY PRACTICABLE, ALL INFORMATION
RELATING TO THE DESIGNATED DIRECTORS (AND OTHER INFORMATION, IF ANY) TO THE
EXTENT REQUIRED UNDER APPLICABLE LAW TO BE INCLUDED IN THE COMPANY PROXY (AS
AMENDED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT) AND ANY OTHER
SOLICITATION MATERIALS TO BE DELIVERED TO STOCKHOLDERS IN CONNECTION WITH THE
2009 ANNUAL MEETING. THE COMPANY PROXY, AS AMENDED PURSUANT TO THE TERMS OF THIS
AGREEMENT, SHALL CONTAIN THE SAME TYPE OF INFORMATION CONCERNING THE DESIGNATED
DIRECTORS AS PROVIDED FOR THE INCUMBENT DIRECTOR NOMINEES.


 


11.                EACH OF SPENCER CAPITAL MANAGEMENT, LLC, SPENCER CAPITAL
PARTNERS, LLC, VALUE FUND ADVISORS, LLC, BOSTON AVENUE CAPITAL, LLC, YORKTOWN
AVENUE CAPITAL, LLC AND SPENCER CAPITAL OPPORTUNITY FIND, LP SHALL KEEP
CONFIDENTIAL ALL CONFIDENTIAL INFORMATION LEARNED THROUGH BOARD PARTICIPATION OF
THE DESIGNATED DIRECTORS UNLESS DISCLOSURE IS REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY A REGULATOR HAVING JURISDICTION OVER SUCH PARTY.  THE TERM
“CONFIDENTIAL INFORMATION” SHALL MEAN ANY INFORMATION THAT IS CONFIDENTIAL TO
THE COMPANY; PROVIDED THAT CONFIDENTIAL INFORMATION WILL NOT INCLUDE INFORMATION
WHICH (I) BECOMES LAWFULLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE BY SUCH PARTY OR ITS REPRESENTATIVES, (II) WAS LAWFULLY AVAILABLE TO
SUCH PARTY ON A NON-CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE COMPANY OR
ITS REPRESENTATIVES OR (III) LAWFULLY BECOMES AVAILABLE TO SUCH PARTY ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY OR THE COMPANY’S
REPRESENTATIVES OR AGENTS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH THE COMPANY OF WHICH SUCH PARTY HAS BEEN MADE
AWARE.


 


12.                THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR
IF ANY PROVISION OF THIS AGREEMENT WERE NOT STRICTLY PERFORMED IN ACCORDANCE
WITH ITS TERMS AND THAT EACH PARTY TO THIS AGREEMENT SHALL BE ENTITLED TO AN
INJUNCTION TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE
PERFORMANCE OF THE PROVISIONS HEREOF, IN ADDITION TO ANY OTHER REMEDY TO WHICH
ANY PARTY MAY BE ENTITLED AT LAW OR IN EQUITY.  IN ADDITION, THE NONPERFORMING
PARTY SHALL PAY THE COSTS AND EXPENSES OF THE OTHER PARTY IN OBTAINING SUCH
INJUNCTION AND/OR SPECIFIC PERFORMANCE, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES.


 


13.                THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION).  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF DELAWARE LOCATED IN WILMINGTON, DELAWARE FOR ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE PARTIES
FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN SUCH COURTS AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

4

--------------------------------------------------------------------------------



 


14.                ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (A) WHEN DELIVERED BY HAND (WITH
WRITTEN CONFIRMATION OF RECEIPT), (B) UPON SENDING IF SENT BY ELECTRONIC MAIL OR
FACSIMILE, WITH ELECTRONIC CONFIRMATION OF SENDING, (C) ONE (1) DAY AFTER BEING
SENT BY NATIONALLY RECOGNIZED OVERNIGHT CARRIER TO THE ADDRESSES SET FORTH BELOW
OR (D) WHEN ACTUALLY DELIVERED IF SENT BY ANY OTHER METHOD THAT RESULTS IN
DELIVERY (WITH WRITTEN CONFIRMATION OF RECEIPT):


 

If to the Company:

 

MRV Communications, Inc.

20415 Nordhoff Street

Chatsworth, California 91311

Attn:  Jennifer H. Painter

Facsimile: (818) 407-5867

 

with a copy to:

 

Sullivan & Cromwell LLP

1701 Pennsylvania Ave. N.W., Suite 700

Washington, D.C. 20006

Attn:  Janet T. Geldzahler

Facsimile: (202) 293-6330

 

If to Value Investors for Change:

 

Spencer Capital Management, LLC:

1995 Broadway, Suite 1801

New York, New York 10023

Attn:  Dr. Kenneth Shubin Stein

Facsimile:  (646) 349-9642

 

with a copy to:

 

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

Attn:  John Altorelli, Esq.

Facsimile: (212) 259-6580

 

in each case, or to such other address as the Person to whom notice is given may
have previously furnished to the others in writing in the manner set forth
above.

 


15.                THIS AGREEMENT SETS FORTH THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE TERMS OF THE AGREEMENT BETWEEN THE PARTIES HERETO AND FULLY
SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES
HERETO PERTAINING TO THE SUBJECT MATTER HEREOF.


 


16.                SHOULD ANY PART, TERM OR PROVISION OF THIS AGREEMENT BE
DECLARED OR DETERMINED BY ANY COURT TO BE ILLEGAL, INVALID OR OTHERWISE
UNENFORCEABLE, THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PARTS,
TERMS OR PROVISIONS HEREOF SHALL BE

 

5

--------------------------------------------------------------------------------



 


DEEMED NOT TO BE AFFECTED, AND THE AGREEMENT SHALL BE INTERPRETED AND ENFORCED
AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PART, TERM OR PROVISION, TO THE
EXTENT POSSIBLE, IS NOT CONTAINED HEREIN.


 


17.                THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND THE RULE OF
CONSTRUCTION THAT AMBIGUITIES ARE CONSTRUED AGAINST THE DRAFTER IS HEREBY
WAIVED.


 


18.                THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED, SUPPLEMENTED, OR
TERMINATED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.


 


19.                ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND SHALL BE ENFORCEABLE BY THE SUCCESSORS AND PERMITTED ASSIGNS
OF THE PARTIES HERETO.  NO PARTY SHALL ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO.

 


20.                THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO
BE ONE AND THE SAME AGREEMENT. EXECUTED COUNTERPARTS MAY BE DELIVERED VIA E-MAIL
IN PORTABLE DOCUMENT FORMAT (.PDF) OR VIA FACSIMILE TRANSMISSION.

 

6

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Noam Lotan

 

 

 

Name:

Noam Lotan

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

SPENCER CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Dr. Kenneth Shubin Stein

 

 

 

Name:

Dr. Kenneth Shubin Stein

 

 

 

Title:

Managing Member

 

 

 

 

 

SPENCER CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Dr. Kenneth Shubin Stein

 

 

 

Name:

Dr. Kenneth Shubin Stein

 

 

 

Title:

Managing Member

 

 

 

 

 

SPENCER CAPITAL OPPORTUNITY FUND, LP

 

 

 

 

 

By:

SPENCER CAPITAL PARTNERS, LLC

 

 

 

General Partner

 

 

 

 

 

By:

/s/ Dr. Kenneth Shubin Stein

 

 

 

Name:

Dr. Kenneth Shubin Stein

 

 

 

Title:

Managing Member

 

 

 

 

 

/s/ Dr. Kenneth Shubin Stein

 

 

DR. KENNETH SHUBIN STEIN

 

 

 

 

 

BOSTON AVENUE CAPITAL LLC

 

 

 

 

 

By:

/s/ Stephen J. Heyman

 

 

 

Name:

Stephen J. Heyman

 

 

 

Title:

Manager

 

 

 

 

 

YORKTOWN AVENUE CAPITAL, LLC

 

 

 

 

 

By:

/s/ Stephen J. Heyman

 

 

 

Name:

Stephen J. Heyman

 

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

 

VALUE FUND ADVISORS, LLC

 

 

 

 

 

By:

/s/ Charles M. Gillman

 

 

 

Name:

Charles M. Gillman

 

 

 

Title:

Manager

 

 

 

 

 

 

 

/s/ Charles M. Gillman

 

 

 

CHARLES M. GILLMAN

 

 

 

 

 

 

 

/s/ Michael McConnell

 

 

 

MICHAEL MCCONNELL

 

--------------------------------------------------------------------------------